DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                    				Double Patenting
2.         The provisional nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A provisional nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-16 are rejected on the ground of  provisional nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US patent application 17/063247 (hereinafter ‘247). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
            Regarding claims 1, 5, 9 and 13, U.S. patent application ‘247 discloses:
	An information transmission method, comprising:


    PNG
    media_image1.png
    104
    136
    media_image1.png
    Greyscale
 high-order bits and M low-order bits, wherein M is a positive integer
, and 
    PNG
    media_image2.png
    46
    41
    media_image2.png
    Greyscale
represents a quantity of resource blocks in an uplink bandwidth (Claim 1; lines 6-12); and
when the resource allocation field is used to indicate the allocated resource block, the 

    PNG
    media_image1.png
    104
    136
    media_image1.png
    Greyscale
high-order bits indicate a narrowband index, L bit states in bit states of the M low- order bits are used to indicate an allocation of the resource blocks in a narrowband, the quantity of the resource blocks indicated by each of the L bit states is greater than or equal to 1, and the resource allocation field indicates the allocated resource block by using one of the L bit states, wherein L is a positive integer; or when the resource allocation field 1s used to indicate the allocated subcarrier resource, K bit states in bit states of the M bits are used to indicate as allocation of subcarrier resources, a quantity of subcarriers indicated by each of the K bit states is less than 12, and the resource allocation field indicates the allocated subcarrier resource by using one of the K bit states, wherein K is a positive integer; and sending an information on the allocated resource block or subcarrier resource (claim 1; lines 13-19).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 5, 6,  9, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain et al. (US 2018/0049201, hereinafter Hussain) in view of Yasukawa et al. (US 2016/0242207, hereinafter Yasukawa).
	Regarding claim 1, Hussain discloses an information transmission method (para 0033; wireless communication), comprising:
receiving, by a terminal device, a downlink control information sent by a network device (para 0067; base station transmits DCI to the UE), wherein the downlink control information comprises a resource allocation field (para 0068; DCI indicates resource assignment), wherein the resource allocation field is used to indicate an allocated resource block or subcarrier resource (para 0068 and 0069; indicating the resource assignment may include providing an indication of a (“first”) narrowband in which the starting PRB of the resource assignment is located, an indication of which PRB within that narrowband is the starting PRB of the resource assignment, and an indication of a number of consecutive PRBs within that narrowband that are included in the resource assignment. 

    PNG
    media_image1.png
    104
    136
    media_image1.png
    Greyscale
 high-order bits and M low-order bits, wherein M is a positive integer
(para 0087; narrowband of 6 PRBs and 5 bits to pick a starting PRB in the narrowband and the number of PRBs), and 
    PNG
    media_image2.png
    46
    41
    media_image2.png
    Greyscale
represents a quantity of resource blocks in an uplink bandwidth (para 0087; where
    PNG
    media_image2.png
    46
    41
    media_image2.png
    Greyscale
is the number of PRB’s in the uplink system bandwidth) ; and

when the resource allocation field is used to indicate the allocated resource block, the 

    PNG
    media_image1.png
    104
    136
    media_image1.png
    Greyscale
high-order bits indicate a narrowband index, L bit states in bit states of the M low- order bits are used to indicate an allocation of the resource blocks in a narrowband (para 0069 and 0087), the quantity of the resource blocks indicated by each of the L bit states is greater than or equal to 1, and the resource allocation field indicates the allocated resource block by using one of the L bit states, wherein L is a positive integer; or when the resource allocation field 1s used to indicate the allocated subcarrier resource, K bit states in bit states of the M bits are used to indicate as allocation of subcarrier resources, a quantity of subcarriers indicated by each of the K bit states is 
	Hussain does not explicitly disclose determining, by the terminal device based on the resource allocation field, whether the resource block or the subcarrier resource is allocated.
	In an analogous art, Yasukawa discloses determining, by the terminal device based on the resource allocation field, whether the resource block or the subcarrier resource is allocated (para 0007; 0028; 0082-0083; downlink control information (DCI) is formed with one or a plurality of CCEs. DCI is defined in a plurality of formats, depending on the contents of reports sent from a base station to a user terminal. The user terminal needs to monitor the combinations of CCEs, which are referred to as “search spaces,” in order to detect DCI formats). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hussain’s method and system by adding Yasukawa's limitation in order to improve resource allocation of a communication system.
Regarding claim 9, Hussain discloses a terminal device (para 0033; UE), comprising:
a receiving circuit configured to receive a downlink control information sent by a network device (para 0067; UE receives DCI from base station), wherein the downlink control information comprises a resource allocation field (para 0068; DCI indicates resource assignment), wherein the resource allocation field is used to indicate an allocated resource block or subcarrier resource (para 0068 and 0069; indicating the resource assignment may include providing an indication of a (“first”) narrowband in which the starting PRB of the resource assignment is located, an indication of which PRB within that narrowband is the starting PRB of the resource assignment, and an indication of a number of consecutive PRBs within that narrowband that are included in the resource assignment. 

    PNG
    media_image1.png
    104
    136
    media_image1.png
    Greyscale
 high-order bits and M low-order bits, wherein M is a positive integer
(para 0087; narrowband of 6 PRBs and 5 bits to pick a starting PRB in the narrowband and the number of PRBs), and 
    PNG
    media_image2.png
    46
    41
    media_image2.png
    Greyscale
represents a quantity of resource blocks in an uplink bandwidth (para 0087; where
    PNG
    media_image2.png
    46
    41
    media_image2.png
    Greyscale
is the number of PRB’s in the uplink system bandwidth) ; and

when the resource allocation field is used to indicate the allocated resource block, the 

    PNG
    media_image1.png
    104
    136
    media_image1.png
    Greyscale
high-order bits indicate a narrowband index, L bit states in bit states of the M low- order bits are used to indicate an allocation of the resource blocks in a narrowband (para 0069 and 0087), the quantity of the resource blocks indicated by each of the L bit states is greater than or equal to 1, and the resource allocation field indicates the allocated resource block by using one of the L bit states, wherein L is a positive integer; or when the resource allocation field 1s used to indicate the allocated subcarrier resource, K bit states in bit states of the M bits ean-beare used to indicate as allocation of subcarrier resources, a quantity of subcarriers indicated by each of the K bit states is 
	Hussain does not explicitly disclose wherein the processor is configured to determine, based on the resource allocation field, whether the resource block or the subcarrier resource is allocated.
	In an analogous art, Yasukawa discloses wherein the processor is configured to determine, based on the resource allocation field, whether the resource block or the subcarrier resource is allocated 2018(para 0007; 0028; 0082-0083; downlink control information (DCI) is formed with one or a plurality of CCEs. DCI is defined in a plurality of formats, depending on the contents of reports sent from a base station to a user terminal. The user terminal needs to monitor the combinations of CCEs, which are referred to as “search spaces,” in order to detect DCI formats). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hussain’s method and system by adding Yasukawa's limitation in order to improve resource allocation of a communication system.
	Regarding claims 5 and 13, Hussain discloses a network device, comprising:
a processor (para 0021; a processor); and a memory coupled to the processor, wherein the processor is configured to allocate a resource block or a subcarrier resource to a terminal device, a downlink control information comprises a resource allocation field (para 0061; DCI), wherein  the resource allocation field is used to indicate the allocated resource block or subcarrier resource, and the resource allocation field

    PNG
    media_image1.png
    104
    136
    media_image1.png
    Greyscale
high-order bits and M low-order bits, wherein M is a positive integer (para 0068 and 0069; indicating the resource assignment may include providing an indication of a (“first”) narrowband in which the starting PRB of the resource assignment is located, an indication of which PRB within that narrowband is the starting PRB of the resource assignment, and an indication of a number of consecutive PRBs within that narrowband that are included in the resource assignment. According to some embodiments, the starting PRB and the number of PRBs may be indicated using a resource indication value, or “RIV”, for example that may be defined in specification documents as indicating a specific starting PRB and number of consecutive PRBs) and the resource allocation field comprises

    PNG
    media_image1.png
    104
    136
    media_image1.png
    Greyscale
 high-order bits and M low-order bits, wherein M is a positive integer
(para 0087; narrowband of 6 PRBs and 5 bits to pick a starting PRB in the narrowband and the number of PRBs), and 
    PNG
    media_image2.png
    46
    41
    media_image2.png
    Greyscale
represents a quantity of resource blocks in an uplink bandwidth (para 0087; where
    PNG
    media_image2.png
    46
    41
    media_image2.png
    Greyscale
is the number of PRB’s in the uplink system bandwidth) ; and when the resource allocation field is used to indicate the allocated resource block, the 

    PNG
    media_image1.png
    104
    136
    media_image1.png
    Greyscale
high-order bits indicate a narrowband index, L bit states in bit states of the M low- order bits are used to indicate an allocation of the resource blocks in a narrowband (para 0069 
	Hussain does not explicitly disclose wherein the processor is configured to determine the downlink control information.
	In an analogous art, Yasukawa discloses wherein the processor is configured to determine the downlink control information (para 0007; 0028; 0082-0083; downlink control information (DCI) is formed with one or a plurality of CCEs. DCI is defined in a plurality of formats, depending on the contents of reports sent from a base station to a user terminal. The user terminal needs to monitor the combinations of CCEs, which are referred to as “search spaces,” in order to detect DCI formats). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hussain’s method and system by adding Yasukawa's limitation in order to improve resource allocation of a communication system.
	Regarding claims 2, 6, 10, and 14, Hussain discloses wherein when the resource allocation field is used to indicate the allocated subcarrier resource, the K bit states are used to indicate a 
                        	There is no prior art rejection for claims 3, 4, 7, 8, 11, 12, 15 and 16.

Conclusion	
                        8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 2462